United States Department of
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
LOGISTICS CENTER, HILL AIR FORCE
BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2514
Issued: June 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 24, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 20, 2007 merit decision denying her emotional condition
claim and an August 14, 2008 nonmerit decision denying her request for further review of the
merits of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an emotional condition in the
performance of duty; and (2) whether the Office properly denied her request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 1, 2007 appellant, then a 49-year-old program analyst, filed a claim
alleging that she sustained an emotional condition in the performance of duty. She stopped work

on August 23, 2007. In an undated statement, appellant noted that on August 22, 2007 she was
informed via e-mail that a job swap with another organization had been denied. She stated that
her nervous breakdown began when she was asked to move from Building 1146 to Building
1211.1 Appellant claimed that she was improperly charged with being absent without leave
(AWOL) and that physical fitness leave privileges were wrongly taken away for six months. She
claimed that Elizabeth Atisme, a supervisor, harassed her by subjecting her to at least a half
dozen telephone calls and e-mails per day in order to check the status of projects. Ms. Atisme
also harassed her in December 2005 when she discussed the fact that she had not attended
division parties. Appellant alleged that Ms. Atisme threatened her with disciplinary action for
creating a hostile work environment after she learned that appellant had told a GS-12 level
coworker to “do the job herself.” Ms. Atisme responded in the negative when she asked if she
would ever be promoted in her current job.2
In a September 19, 2007 statement, Ms. Atisme stated that she did not approve the job
swap requested by appellant because the job transfer gave her limited control over the quality of
the employee who would be swapped with appellant. She advised that appellant engineered the
initial stages of the potential job swap without her knowledge. The move from Building 1146 to
Building 1211 was necessitated by a merger between work units and was only for a temporary
period. Ms. Atisme noted that there was a delay before the union contacted appellant regarding
the matter because she had been away on military duty. She stated that it was necessary to
contact appellant regarding work matters, that the telephone calls and e-mails were collegial in
nature, and that appellant initiated a number of the communications. Ms. Atisme discussed
appellant’s lack of participation at division parties because she had heard that appellant had a
conflict with one of the party hosts and she wished to help promote a harmonious work
environment. She spoke to appellant after it was reported that appellant told a GS-12 level
coworker to “quit being lazy and do your job.” During the conversation, Ms. Atisme discovered
that appellant wished to be promoted to the GS-12 level. She advised appellant that she could
possibly be upgraded to the GS-12 level if additional responsibilities were added to her position.
In an October 15, 2007 letter, the Office requested that appellant submit additional
factual and medical evidence in support of her claim. Appellant submitted additional medical
evidence.
In a November 15, 2007 statement, Ms. Atisme indicated that appellant was disciplined
for abusing the physical fitness leave program. On several occasions, she was seen conducting
personal errands off the employing establishment premises in violation of the leave program
agreement.3

1

Appellant indicated that it took a month before the union contacted her regarding the move and she noted that
she told the union that she approved of the move.
2

Appellant submitted medical evidence concerning her emotional condition.

3

A description of appellant’s job duties and documents regarding the physical fitness leave program were added
to the record.

2

In a December 20, 2007 decision, the Office denied appellant’s emotional condition
claim on the grounds that she did not establish any compensable employment factors. It found
she did not establish harassment or wrongdoing in connection with any administrative matter.
On May 30, 2008 appellant requested reconsideration of her claim. She submitted
October 1 and December 21, 2007 reports of Dr. Richard Charlat, an attending Board-certified
psychiatrist. In an August 14, 2008 decision, the Office denied appellant’s request for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.4 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.5
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.6 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of

4

5 U.S.C. §§ 8101-8193.

5

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28
ECAB 125 (1976).
6

Pamela R. Rice, 38 ECAB 838, 841 (1987).

7

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

8

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

3

record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.9
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied appellant’s emotional condition claim
on the grounds that she did not establish any compensable employment factors. The Board must
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of the Act.
Appellant did not attribute her emotional condition to her regular or specially assigned
duties as a program analyst. Rather she alleged that a job swap with another organization had
been improperly denied and that she should not have been asked to move from Building 1146 to
Building 1211. Appellant claimed that she was improperly charged with being AWOL and that
physical fitness leave privileges were wrongly taken away for six months. She claimed that
Ms. Atisme, a supervisor, threatened her with disciplinary action after she heard that appellant
told a GS-12 level coworker to “do the job herself.” Appellant alleged that Ms. Atisme
responded in the negative when she asked if she would ever be promoted in her current job.
Regarding appellant’s allegations that the employing establishment engaged in improper
disciplinary actions, wrongly denied leave and work transfers, improperly moved her work site
and wrongly precluded her promotion chances, the Board finds that these allegations relate to
administrative or personnel matters, unrelated to the employee’s regular or specially assigned
work duties and do not fall within the coverage of the Act.10 Although such matters are
generally related to the employment, they are administrative functions of the employer, and not
duties of the employee.11 The Board has found that an administrative or personnel matter will be
considered to be an employment factor where the evidence discloses error or abuse on the part of
the employing establishment. In determining whether the employing establishment erred or
acted abusively, the Board has examined whether the employing establishment acted
reasonably.12
Appellant did not submit sufficient evidence to establish that the employing
establishment committed error or abuse with respect to these matters. For example, she did not
submit the findings of any grievance which found wrongdoing by her supervisor. Ms. Atisme
indicated that appellant was disciplined for abusing the physical fitness leave program because,
on several occasions, she was seen conducting personal errands off the employing establishment
premises. She did not approve appellant’s requested job swap because the job transfer would
provide only limited control over the quality of the employee who would be swapped with
9

Id.

10

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
11

Id.

12

See Richard J. Dube, 42 ECAB 916, 920 (1991).

4

appellant. Ms. Atisme noted that the move from Building 1146 to Building 1211 was
necessitated by a merger between work units and was only for a temporary period. She spoke to
appellant after she received a credible report that appellant told a GS-12 level coworker to “quit
being lazy and do your job.”13 The Board finds that appellant did not show error or abuse by
Ms. Atisme in any of these administrative actions. Thus, appellant has not established a
compensable employment factor under the Act with respect to administrative matters.
Appellant also alleged that she was harassed by Ms. Atisme. She claimed that
Ms. Atisme harassed her by subjecting her to at least a half dozen telephone calls and e-mails per
day in order to check the status of projects. Ms. Atisme also harassed her in December 2005
when she discussed the fact that she had not attended division parties. To the extent that disputes
and incidents alleged as constituting harassment by supervisors is established as occurring and
arising from appellant’s performance of his regular duties, this could constitute an employment
factor.14 However, for harassment to give rise to a compensable disability under the Act, there
must be evidence that harassment did in fact occur. Mere perceptions of harassment or
discrimination are not compensable under the Act.15
The employing establishment denied that appellant was subjected to harassment and
appellant has not submitted sufficient evidence to establish that she was harassed.16 Appellant
alleged that Ms. Atisme made statements and engaged in actions which she believed constituted
harassment, but she provided no corroborating evidence, such as witness statements, to establish
that the statements actually were made or that the actions actually occurred.17 Ms. Atisme
indicated that it was necessary to contact appellant regarding work matters, that the telephone
calls and e-mails were collegial in nature, and that appellant had initiated a number of the
communications. She explained that she discussed appellant’s lack of participation at division
parties because she had heard that appellant had a conflict with one of the party hosts and
Ms. Atisme wished to help promote a harmonious work environment. Appellant has not
established a compensable employment factor under the Act with respect to the claimed
harassment.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act and, therefore, has not met his burden of proof in establishing that he
sustained an emotional condition in the performance of duty.18

13

During the ensuing conversation, she advised appellant that she possibly could be upgraded to the GS-12 level
if additional responsibilities were added to her position.
14

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

15

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

16

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
17

See William P. George, 43 ECAB 1159, 1167 (1992).

18

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

5

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of Act,19
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.20 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.21 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.22 The Board has held that the submission of evidence
or argument which does not address the particular issue involved does not constitute a basis for
reopening a case.23
ANALYSIS -- ISSUE 2
In connection with her May 30, 2008 reconsideration request, appellant submitted
October 1 and December 21, 2007 reports of Dr. Charlat, an attending Board-certified
psychiatrist. However, the submission of this evidence does not require reopening of appellant’s
claim because it is not relevant to the issue of this case. Appellant’s emotional condition claim
was denied on a factual rather than a medical basis, i.e., she did not establish any compensation
employment factors.24
Appellant has not established that the Office improperly denied her request for further
review of the merits of its December 20, 2007 decision under section 8128(a) of the Act, because
the evidence and argument she submitted did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty. The Board further finds that the
19

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
20

20 C.F.R. § 10.606(b)(2).

21

Id. at § 10.607(a).

22

Id. at § 10.608(b).

23

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

24

When a claimant has not established any compensable employment factors, it is not necessary to consider the
medical evidence of record. See supra note 17.

6

Office properly denied appellant’s request for further review of the merits of her claim pursuant
to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 14, 2008 and December 20, 2007 decisions are affirmed.
Issued: June 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

